UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6274


IVAN A. COPELAND,

                    Petitioner - Appellant,

             v.

S. KASSELL, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cv-00078-IMK)


Submitted: July 5, 2018                                           Decided: August 8, 2018


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Alexander Copeland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ivan Alexander Copeland, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. Copeland sought to challenge his sentence as a career

offender based on Mathis v. United States, 136 S. Ct. 2243 (2016). A federal defendant

must seek habeas relief under 28 U.S.C. § 2255 (2012) and may only seek relief under

§ 2241 if a § 2255 motion is inadequate or ineffective to test the legality of his detention.

See 28 U.S.C. § 2255(e) (2012); United States v. Wheeler, 886 F.3d 415, 419 (4th Cir.

2018); Fontanez v. O’Brien, 807 F.3d 84, 86 (4th Cir. 2015); Prousalis v. Moore, 751
F.3d 272, 275 (4th Cir. 2014); Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The

requirements of the savings clause are jurisdictional. Wheeler, 886 F.3d at 424-26.

       The district court determined that Copeland did not establish his entitlement to

application of the savings clause. After the district court’s decision issued, we held that

§ 2255 is inadequate and ineffective to test the legality of a sentence when:

       (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the
       prisoner’s direct appeal and first § 2255 motion, the aforementioned settled
       substantive law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4) due to
       this retroactive change, the sentence now presents an error sufficiently
       grave to be deemed a fundamental defect.

Id. at 429. We have reviewed the record and conclude that Copeland fails to satisfy the

test in Wheeler, because Mathis has not been deemed to apply retroactively on collateral

review. See, e.g., Dimott v. United States, 881 F.3d 232, 234 (1st Cir. 2018).


                                             2
      Accordingly, although we grant Copeland leave to proceed in forma pauperis, we

affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3